Case 2:20-cv-11325-DOC-DFM Document 36 Filed 03/01/21 Page 1of1 Page ID #:2209

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV 20-11325-DOC-(DFMx) Date March 1, 2021
Title

 

 

Soba Living LLC., et al. v. California Physicians Service, et al.

 

PRESENT: HONORABLE DAVID O. CARTER, UNITED STATES DISTRICT JUDGE

 

Kelly Davis Debbie Gale
Courtroom Deputy Clerk Court Reporter
ATTORNEY PRESENT ATTORNEY PRESENT
FOR PLAINTIFF: FOR DEFENDANT:
Thomas Rickeman lleana Hernandez

PROCEEDINGS: MOTION HEARING (Held via ZOOM and Completed)

Case called. Court and counsel confer. The Court tentatively DENIES
the Plaintiffs Motion to Remand [17]. The Court’s order will issue. The
Scheduling Conference is held. The Court’s Scheduling Order will issue. The
Scheduling Conference set for March 8, 2021 is vacated.

The Court orders counsel to confer re: selection of Special Master Robert
O’Brien or counsel shall agree upon a different special master. Counsel are
also ordered to agree upon a private mediator. Counsel shall inform the Court
of such selections.

> 29

 

Initials of Deputy kd
Clerk

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
